Citation Nr: 1804415	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  10-18 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left ankle disability, to include as secondary to service-connected right ankle and right knee disabilities.


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1999 to December 1999, May 2002 to December 2002, and from January 2003 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This matter was previously before the Board in November 2012 and June 2017, when it was remanded for additional development.  


FINDING OF FACT

A current left ankle disability has not been established.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran asserts that he has a left ankle disability that is secondary to his service-connected right ankle and right knee disabilities.  He specifically asserts that his left ankle compensates for the weakness from his service-connected right ankle and right knee disabilities, which results in a decline in movement and stability.  Additionally, the Veteran contends that he experiences "locking of the ankle," which limits movement of the ankle joint after walking or standing for an extended period of time and prevents him from driving a car or performing a job that requires long periods of standing.  

An October 1999 Report of Medical Examination, conducted for the purposes of separation, shows a normal feet and lower extremities clinical evaluation.  The Veteran was subsequently treated for a left ankle sprain in November 1999.  A November 2002 separation physical examination did not make mention of a left ankle disability.  On a Report of Medical Assessment dated in November 2003, no left ankle complaints or symptoms were reported.

Post-service records show the Veteran has complained of left ankle pain.  Nevertheless, a post-service December 2008 bilateral ankle x-ray report indicates an essentially normal study.  The visualized bony structures were intact, there were no acute fracture or dislocation demonstrated, the ankle mortise was maintained, and no significant degenerative changes were noted.  

The Veteran was afforded VA examinations in December 2008 and March 2010.  At the December 2008 examination, guarding of movement was noted; however, the VA examiner diagnosed the Veteran with a normal left ankle and determined that there was no evidence of pain with active motion, instability, tendon abnormality, as well as angulation.  The March 2010 VA examiner found that the left ankle was normal on examination, to include range of motion testing.  Limitation of motion of noted in the right ankle, and there were objective findings of pain with repetitive motion and decreased range of motion with repetitive usage.  It is unclear, however, whether the additionally decreased range of motion with repetition and repetitive usage was in the right ankle only.

VA treatment records dated April 2009, June 2009, June 2010, and August 2011 list chronic pain of bilateral ankles and right knee status post injuries, specifically right knee and left ankle sprain.  X-rays of both ankles in December 2008 resulted in the following findings: 'The visualized bony structures are intact. No acute fracture or dislocation is demonstrated. The ankle mortise is maintained. No significant degenerative changes are noted. There is a tiny exostosis extending from the distal right fibula. The visualized soft tissue structures are unremarkable.'  The diagnosis was essentially normal study.  

In August 2017, the Veteran was afforded a VA examination.  The examiner indicated that he did not have a currently diagnosed left ankle condition.  Further, he noted that left ankle physical exams dated December 2008, April 2009, March 2010, and August 2011 are all specifically documented as normal.  In addition, the June 2010 extremity examination showed no extremity edema without any specific ankle findings, and there is no documented left ankle complaint, exam, or diagnosis since August 2011.  The Veteran denied a left ankle medical evaluation since August 2011.  The examiner indicated that the left ankle examination was normal.  Further, all range of motion testing of the left ankle was normal and no pain was noted on exam.  

After review of the record, the Board finds that service connection for a left ankle disability is not warranted.  The medical evidence of record dating since the filing of the claim does not reflect a currently diagnosed left ankle disability during the course of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  The Board acknowledges that the record includes evidence indicating the Veteran reported left ankle pain following service, however, complaints of pain, alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

Although the Board acknowledges the Veteran's belief that he suffers from a left ankle disability which is related to service or proximately caused or aggravated by his service-connected right ankle and knee disabilities, pain can have numerous causes.  Medical expertise and clinical testing is typically required to determine the underlying disorder and etiology of the pain.  The Board recognizes that the Veteran has some medical training as the record reflects that he was attending nursing school.  However, the record does not reflect that this training provided him with the necessary level of medical expertise to competently determine the underlying cause of his complaint of left ankle pain, or to diagnose a left ankle disability and relate that disability to service or a service-connected disability.  Rather, this is a complex medical matter which involves clinical tests to adequately analyze the anatomical processes involved.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  For these reasons, his assertion that he has a left ankle disability (and that such is related to service or his service-connected right ankle or knee disability) is outweighed by the numerous clinical findings and VA medical opinions.  Further, despite any medical training the Veteran may have; he has not identified any specific clinical disorder affecting his left ankle.  Rather, he has only provided complaints of left ankle pain.  Accordingly, his opinion as to the existence of a current left ankle disability and its cause is not competent medical evidence of a current disability and is outweighed by the VA medical opinions. 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of competent and probative evidence indicating the Veteran has a current left ankle disability that is related to service or is proximately caused or aggravated by his service-connected right ankle and knee disabilities, the preponderance of the evidence is against the claim and service connection is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a left ankle disability, to include as secondary to service-connected right ankle and right knee disabilities, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


